Exhibit 8.1 - Significant subsidiaries Name of company Country of Incorporation Principal activities Percent owned Drilling unit owning companies North Atlantic Alpha Ltd Bermuda Owner of West Alpha 73 North Atlantic Elara Ltd Bermuda Owner of Wesy Elara 73 North Atlantic Epsilon Ltd Bermuda Owner of West Epsilon 73 North Atlantic Linus Ltd Bermuda Owner of West Linus 73 North Atlantic Navigator Ltd Bermuda Owner of West Navigator 73 North Atlantic Pheonix Ltd Bermuda Owner of West Pheonix 73 North Atlantic Pollux Ltd. Bermuda Owner of West Pollux 73 North Atlantic Venture Ltd Bermuda Owner of West Venture 73 Scorpion Courageous Ltd. Bermuda Owner of Offshore Courageous Scorpion Defender Ltd. Bermuda Owner of Offshore Defender Scorpion Freedom Ltd. Bermuda Owner of Offshore Freedom Scorpion Intrepid Ltd. Bermuda Owner of Offshore Intrepid Scorpion Resolute Ltd. Bermuda Owner of Offshore Resolute Scorpion Rigs Ltd. Bermuda Owner of Offshore Mischief Scorpion Vigilant Ltd. Bermuda Owner of Offshore Vigilant Seadrill Auriga Ltd. Bermuda Owner of West Auriga Seadrill Castor Ltd. Bermuda Owner of West Castor Seadrill China Operations Ltd. Bermuda Owner of West Aquarius Seadrill Cressida Ltd. Bermuda Owner of West Cressida Seadrill Eminence Ltd Bermuda Owner of West Eminence Seadrill Esperanza Ltd Bermuda Owner of West Esperanza Seadrill Gemini Ltd Bermuda Owner of West Gemini Seadrill Indonesia Ltd Bermuda Owner of West Callisto and West Leda Seadrill Janus Ltd. Bermuda Owner of West Janus Seadrill Jaya Ltd. Bermuda Owner of West Jaya Seadrill Leo Ltd. Bermuda Owner of West Leo Seadrill Neptun Ltd. Bermuda Owner of West Neptun Seadrill Oberon Ltd. Bermuda Owner of West Oberon Seadrill Orion Ltd. Bermuda Owner of West Orion Seadrill Telesto Ltd. Bermuda Owner of West Telesto Seadrill Tellus Ltd. Bermuda Owner of West Tellus Seadrill Tender Rig Ltd. Bermuda Holding company and owner of West Alliance, West Berani,West Menang, West Pelaut, T-4, T-7, T-8, T-11 andT-12 Seadrill Triton Ltd. Bermuda Owner of West Triton Seadrill Tucana Ltd. Bermuda Owner of West Tucana Seadrill T15 Ltd. Bermuda Owner of T15 Seadrill T16 Ltd. Bermuda Owner of T16 Seadrill T17 Ltd. Bermuda Owner of T17 Seadrill T18 Ltd. Bermuda Owner of T18 Seadrill Vela Ltd. Bermuda Owner of West Vela Seadrill Vencedor Ltd. Bermuda Owner of West Vencedor Seadrill Deepwater Drillship Ltd. Cayman Islands Owner of West Capella Seabras Rig Holdco Kft. Hungary Owner of West Capricorn Seadrill Hungary Kft. Hungary Owner of West Sirius Seadrill Ariel Ltd. Liberia Owner of West Ariel Seadrill Pegasus Pte Ltd. Singapore Owner of West Pegasus Seadrill Tender Rigs Pte. Ltd. Singapore Owner of West Setia Drilling units under sale leaseback Rig Finance II Ltd. * Bermuda Owner of West Prospero 0 SFL Polaris Ltd. * Bermuda Owner of West Polaris 0 SFL Deepwater Ltd. * Bermuda Owner of West Hercules and West Taurus 0 Contracting and management companies North Atlantic Norway Ltd Bermuda Drilling services contracter 73 Seadrill Deepwater Contracting Ltd. Bermuda Contracting company Seadrill Deepwater Crewing Ltd. Bermuda Crewing company Seadrill Servicos de Petroleo Ltda. Brazil Drilling services contractor Seadrill Management Services Ltd. British Virgin Islands Management company Seadrill Asia Ltd. Hong Kong Drilling services contractor, holding company North Atlantic Crew AS Norway Crewing Company 73 North Atlantic Managemnet AS Norway Management company 73 Seadrill Offshore AS Norway Drilling services contractor Seadrill Management AS Norway Management company Seadrill Management (S) Pte Ltd Singapore Management company Seadrill Offshore Singapore Ltd. Singapore Management company North Atlantic Drilling UK Ltd UK Drilling services contracter 73 Seadrill Americas Inc. USA Drilling services contractor and technical services company Holding Companies North Atlantic Drilling Ltd Bermuda Holding Company of North Atlantic vessel owning entities 73 Seadrill Common Holdings Ltd. Bermuda Holding Company Seadrill Deepwater Holdings Ltd. Bermuda Holding company for deepwater rigs Seadrill Jack Up Holding Ltd Bermuda Holding Company of Scorpion vessel owning entities Seadrill UK Ltd United Kingdom Holding Company *Fully consolidated Variable interest entities SK 25
